DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 47 is objected to because of the following informalities
[A] Claim 47:Line 3 – includes .  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US PGPub No. 2013/0160114 A1).

Consider Claim 47,
Greenwood et al. describes a method for memory control, comprising: 
storing a plurality of data ownership table (DOT) entries of a DOT for a memory, wherein each of the plurality of DOT entries including (Greenwood, e.g.Fig 5;¶0065, process context data structure allows per-action permission management.): 
a context identifier identifying a shared context (Greenwood, e.g., Fig 5(206);¶0065, process ID is considered analogous to the claimed context identifier.); 
a job identifier identifying a thread (Greenwood, e.g., ¶0065, an encoded Thread ID is considred analogous to the claimed job identifier.) which is permitted to modify data in a shared memory block, the shared memory block being associated with the shared context (Greenwood, e.g., Fig 5; ¶0068+, describes memory accesses of a shared context.); and 
segments of the physical address space;Figs. 6&7;¶¶0065-0074, details to a memory access.).
Greenwood fails to expressly describe wherein the job identifier identifies multiple threads at the same time.  However, Greenwood expressly teaches (Greenwood ¶0066) that “there may be fields of the context … that match against all possible values, or against multiple processes”  In other words, Greenwood expressly discloses a mechanism for referring to multiple values or threads at the same time.  Therefore, it would have been obvious to a person of ordinary skill in the art to modify the encoded thread ID (i.e., job identifier) to include representation of multiple threads via a single value because it improves overall system flexibility and may reduce table size by enabling entries to be combined in some cases.

Allowable Subject Matter





Claims 21-46 are allowed.
The following is a statement of reasons for allowance:  
	The prior art discloses a centralized ownership module coupled to a data plane and common to a plurality of compute elements (Godard [US 9747218], e.g., Col 13:17+) and is configured to detect a read request, check whether a thread has permission to access a memory resource (Godard, e.g. Fig 14B), assert a control signal both a context ID and a job ID in the read request with a context ID and a job ID in a data ownership table based on the read request being a read/write (RW) request; or comparing the context ID in the read request with the context ID in the data ownership table without comparing the job ID in the read request with the job ID in the data ownership table based on the read request being a read-only (RO) request, the scope of which is now included in independent claims 21 and 28, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record. Additionally, the primary reason for the allowance of claims 35 and 41 in this case, is the inclusion of the access management details including wherein the data ownership manager is separate and distinct from the memory controller and wherein the memory controller and the centralized DOM are further configured to process the read/write request in parallel such that the centralized DOM determines whether the thread is permitted to access the shared memory resource without delaying generation of a data response by the memory controller, the scope of which is now included in independent claims 35 and 41, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.


Response to Arguments


Applicant's arguments filed 01APR2021 have been fully considered but they are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137